In the opinion it was said of the agreement signed by the legatees in November, 1934: "That agreement was not a division of the residuary estate. It was made to facilitate the settlement of the estate and the entry of the final decree of distribution." It was not intended by the words quoted to express an opinion as to the binding effect of the agreement upon the signers; but to show that the district court as well as the probate court could view the purpose of the agreement to be to speed a final distribution in accord with the direction of the will.
The petition for a rehearing is denied.